United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.N., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
CORRECTIONAL INSTITUTE, Fort Dix, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1019
Issued: March 29, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 2, 2015 appellant, through counsel, filed a timely appeal from a January 27,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective July 17, 2014.
On appeal, appellant’s counsel contends that the weight of the medical evidence is not
represented by the medical opinion of the impartial medical examiner as it is not well reasoned
and contains numerous errors.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On June 9, 2005 appellant, then a 43year-old accounting technician, filed a traumatic injury claim (Form CA-1) alleging that, while
walking back from the employing establishment’s east compound, she twisted her ankle on
stones that were laying on the sidewalk. OWCP accepted appellant’s claim for sprain/strain of
the left ankle. It paid wage-loss compensation and medical benefits, but terminated all
compensation benefits effective June 30, 2012 as it determined that appellant had no residuals of
the injury-related medical condition. Appellant requested a hearing. By decision dated
January 11, 2013, an OWCP hearing representative affirmed this decision.
Appellant appealed to the Board on June 4, 2013.2 By decision dated March 5, 2014 the
Board reversed the termination of benefits. The Board noted that in terminating appellant’s
benefits, OWCP relied upon the opinion of the second opinion physician, Dr. Stanley Askin, a
Board-certified orthopedic surgeon, who opined that appellant was fully recovered from her
employment injury. However, the Board found that Dr. Askin’s opinion conflicted with the
opinion of appellant’s treating podiatrist, Dr. Joseph A. Megara, who reported that appellant was
still being treated for a high-grade ankle sprain and that she should continue in her current
sedentary position. The Board found that at the time OWCP terminated appellant’s
compensation there was an unresolved conflict in the medical evidence and that therefore,
OWCP had not met its burden of proof to terminate appellant’s benefits. The facts as set forth in
the Board’s prior decision are incorporated herein by reference.3
On April 2, 2014 OWCP referred appellant to Dr. Samuel Epstein, a Board-certified
osteopath, for an impartial medical examination. In a May 19, 2014 report, Dr. Epstein reviewed
appellant’s employment and medical history, including prior magnetic resonance imaging (MRI)
scans and x-rays, and conducted a physical examination noting that there was tenderness to
palpitation over the lateral collateral ligaments, syndesmosis and deltoid ligaments, tenderness to
palpation over the Achilles tendon insertion into the calcaneus, and tenderness to palpitation over
the medial and lateral malleolus. He checked the active range of motion of the ankle and
provided measurements for range of motion and girth.
Dr. Epstein diagnosed mild high left ankle sprain which was directly caused by the
June 9, 2005 employment incident, mild recurrent high left ankle sprain on or about August 6,
2005 which was a temporary aggravation of the high left ankle sprain, and iliotibial band
syndrome with trochanteric bursitis of the right hip not related to the June 9, 2005 injury. He
opined that appellant had fully recovered from the effects of the June 9, 2005 employment
injury. Dr. Epstein noted that when appellant was unaware of being watched, her gait was
normal. He noted no calf atrophy to suggest significant functional deficit in the left foot and
ankle. Dr. Epstein noted that since her gait was normal, she was able to dorsiflex the left ankle,
despite not dorsiflexing the left ankle when asked during examination. He also noted that x-rays
of the left ankle taken in the office compared to x-rays previously taken of her right ankle
showed no significant post-traumatic arthritis and no calcifications within the syndesmotic
ligament. Dr. Epstein noted that appellant did complain of post-traumatic chronic pain but that
2

Docket No. 13-1438 (issued March 3, 2014).

3

Id.

2

this could not be verified due to symptom magnification. He stated that decreased range of
motion of her left ankle could not be verified due to sub-maximal effort. Dr. Epstein did note
swelling of the left ankle and left calf, but there was no evidence to support that it was related to
the employment injury of June 9, 2005. He did not observe tendon injuries or medial or lateral
collateral ligament injuries on either of the MRI scans. Dr. Epstein opined that no additional
medical treatment was necessary. He indicated that appellant had reached maximum medical
improvement by February 6, 2006 (three to six months after recurrent left high ankle sprain).
On June 12, 2014 OWCP proposed to terminate appellant’s medical and wage-loss
compensation benefits as the weight of the medical evidence established that appellant no longer
had any residuals or continued disability from work as a result of the June 9, 2005 employment
injury.
By letter dated June 18, 2014, appellant’s counsel objected to the proposed termination.
By letter dated June 19, 2014, OWCP asked Dr. Epstein to respond to certain questions.
Dr. Epstein submitted handwritten responses, referring OWCP to appendixes of his report with
regard to measurements for loss of motion or atrophy. He also responded that the swelling in
appellant’s left ankle and calf was not due to her injury, noting normal gait and minimal findings
on her MRI scan. Dr. Epstein further opined that appellant had recovered from her employment
injury, noting that mild spasms as evinced by MRI scan should heal within three to six months.
On July 14, 2014 Dr. Epstein submitted typed responses to OWCP’s queries. He again
referred OWCP to the appendix of his May 19, 2014 report. With regard to the swelling in
appellant’s left ankle and calf and decreased sensation in her left lower extremity, Dr. Epstein
provided further rationale to explain why these findings were not the result of her work injury.
Specifically, he noted the paucity of radiographic findings, the subjectivity of the decreased
sensation, the lack of the decreased sensation following a specific peripheral nerve distribution,
and the presence of magnification signs. Dr. Epstein noted that these findings made it more
likely than not that the swelling was due to other etiologies such as venous or lymphatic issues.
He also noted decreased sensation due to magnification symptoms or peripheral neuropathy.
Dr. Epstein concluded that the swelling in the left calf and ankle and decreased sensation are
more likely than not unrelated to the accident of June 9, 2005 as peripheral neuropathy is not
caused by trauma. He further explained his conclusion that appellant had recovered from the
employment injury by noting that mild sprains, such as those indicated by the MRI scan and lack
of post-traumatic arthritis or calcifications within the syndesmotic ligament (nine years after the
injury) and by x-rays, fully heal within three to six months after injury.
By decision dated July 17, 2014, OWCP terminated appellant’s compensation and
medical benefits effective that date.
On July 22, 2014 appellant, through counsel, requested a hearing before an OWCP
hearing representative. At the hearing held on November 24, 2014, appellant’s counsel argued
that Dr. Epstein tested range of motion passively, not actively. He also argued that Dr. Epstein
did not indicate that the accepted condition was resolved. Counsel further argued that when
Dr. Epstein looked at x-rays he noted no significant calcification or significant post-traumatic
arthritis of the left ankle, which indicates some residuals. He argued that Dr. Epstein gave no
rationale for his conclusion that the swelling in appellant’s left ankle and calf and decreased
3

sensation were unrelated to the accident. Counsel concluded that for these reasons, Dr. Epstein’s
report should not carry the weight of evidence.
By decision dated January 27, 2015, the hearing representative affirmed OWCP’s
July 17, 2014 termination of benefits.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.4 Following a
proper termination of compensation benefits, the burden of proof shifts back to claimant to
establish continuing employment-related disability.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement to compensation for disability.6 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which requires further medical treatment.7
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.8 The implementing regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second physician or an OWCP medical adviser, OWCP shall appoint
a third physician to make an examination. This is called a referee examination and OWCP will
select a physician who is qualified in the appropriate specialty and who has no prior connection
with the case.9 In situations where there exist opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well-rationalized and based
upon a proper factual background, must be given special weight.10
ANALYSIS
OWCP accepted appellant’s claim for a sprain/strain of the left ankle causally related to
an employment injury that occurred on June 9, 2005. However, it terminated appellant’s medical
and compensation benefits effective July 17, 2014. The Board finds that OWCP met its burden
of proof to terminate appellant’s compensation and medical benefits based on the wellrationalized opinion of the impartial medical examiner, Dr. Epstein.
4

Mohamed Yunis, 42 ECAB 325, 334 (1991); see also J.P., Docket No. 13-1049 (issued August 16, 2013).

5

John F. Glynn, 53 ECAB 155 (2001).

6

See T.P., 58 ECAB 524 (2007).

7

See I.J., 59 ECAB 408 (2008); Kathryn E. Demarsh, 56 ECAB 677 (2005).

8

5 U.S.C. § 8123(a).

9

20 C.F.R. § 10.321.

10

Gloria J. Godfrey, 52 ECAB 486 (2001); Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

4

When issuing the March 5, 2014 decision reversing the termination of benefits, the Board
found that the relevant and probative medical evidence was in equipoise, that OWCP should
have referred appellant’s case to an impartial medical examiner, and that as OWCP failed to
resolve the conflict in medical evidence, it did not meet its burden of proof in terminating
appellant’s wage-loss compensation and medical benefits.
Upon return of the case record, OWCP referred appellant to Dr. Epstein to resolve the
conflict in the evidence. Dr. Epstein reviewed appellant’s employment history and medical
record, including prior x-rays and MRI scans and submitted responses to questions asked by
OWCP. He diagnosed mild high left ankle sprain directly caused by the employment injury and
mild recurrent high level ankle sprain on or about August 6, 2005 which was a temporary
aggravation of the existing mild high left ankle sprain. Dr. Epstein opined that no further
medical treatment was necessary for appellant’s related condition. He also opined that appellant
had fully recovered from the effects of the June 9, 2005 employment injury. In support of his
conclusions, Dr. Epstein noted that when appellant was unaware that she was being watched, her
gait was normal. He noted no calf atrophy to suggest significant functional deficit in the left foot
and ankle. Dr. Epstein also reviewed appellant’s x-rays of the left ankle and found no significant
post-traumatic arthritis and no calcifications within the syndesmotic ligament. He opined that
the swelling in appellant’s left ankle and calf and decreased sensation in her left lower extremity
was unrelated to the employment injury. In further support of his conclusion that appellant had
recovered from her employment injury, Dr. Epstein noted that mild sprains, such as those
evinced by appellant’s objective tests, fully heal within three to six months after the injury.
When a case is referred to an impartial medical examiner to resolve a conflict, the
resulting medical opinion, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.11 The Board finds that OWCP properly deferred to
Dr. Epstein’s findings in concluding that appellant’s compensation and medical benefits should
be terminated. The impartial medical examiner provided a well-reasoned report based on a
proper factual and medical history. Additionally, Dr. Epstein conducted a thorough physical
examination of appellant, and his reports included detailed findings and medical rationale
supporting his opinion.12 As the impartial medical examiner, Dr. Epstein’s opinion was entitled
to special weight.13
Counsel’s arguments that Dr. Epstein’s opinion is insufficient to represent the weight of
the evidence are unpersuasive. Counsel contends that Dr. Epstein only measured passive loss of
motion in the left ankle. Dr. Epstein did take range of motion measurements, but noted that
appellant provided a sub-maximal effort on examination. His statement that the x-rays showed
no significant post-traumatic arthritis or calcifications does not logically infer that there was
some residuals. Furthermore, Dr. Epstein clearly noted in his reports that appellant had no posttraumatic arthritis and that the employment injury would have resolved within three to six
months based on appellant’s diagnostic tests. Finally, contrary to counsel’s assertions, he
explained his conclusions as to why the swelling in appellant’s left ankle and calf and decreased
sensation in her left lower extremity were not the result of the employment injury when he noted
11

Gary R. Sieber, 46 ECAB 215, 225 (1994).

12

See D.S., Docket No. 13-1326 (issued November 8, 2013).

13

Supra note 11.

5

that paucity of radiographic findings, the subjectivity of decreased sensation, and the presence of
magnification issues. Dr. Epstein opined that all of these factors made it more likely that these
symptoms were due to other etiologies such as venous or lymphatic issues. He also explained
that the swelling was more likely unrelated to the employment injury as peripheral neuropathy is
not caused by trauma. Dr. Epstein also indicated that appellant’s injury occurred in 2005 and
that her injuries would have been expected to have resolved within three to six months.
Dr. Epstein, the impartial medical examiner, provided a rationalized medical opinion in
this case. Therefore, the Board finds that OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits as Dr. Epstein concluded that no further medical
treatment was necessary and that appellant had fully recovered from the effects of the June 9,
2005 injury.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective July 17, 2014.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 27, 2015 is affirmed.
Issued: March 29, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

